Citation Nr: 0720028	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-33 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
before the Board in June 2004 and August 2005 when it was 
remanded for further development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The record does not show any treatment for the veteran's skin 
disorder of the groin until March 2002; however both the 
veteran's private physician and the VA examiners have 
indicated that such disability is related to service.  On 
both VA examinations (April 2005 and January 2007), he 
indicated that he was treated right after discharge from the 
military.  The January 2007 VA examiner specifically stated 
that the disability was at least as likely as not related to 
service.  His rationale for that opinion was that the veteran 
claimed that the condition occurred while he was in the 
military and that he actively sought treatment for it within 
the first year after he left the military.  The examiner then 
noted that there was no documentation of such treatment 
available for review.  In a March 2007 statement, the veteran 
stated that he sought treatment at a VA hospital in the fall 
of 1970.  However he was unable to obtain such treatment and 
that is the reason that there is no documentation of record.  
The veteran's accounts of being treated in the 1970s are 
contradictory and not deemed credible.

Finally, the veteran's representative argues that as the 
veteran engaged in combat he is entitled to the relaxed 
evidentiary requirements of 38 U.S.C.A. § 1154(b).  A DD-214 
received in December 2001 contains (in Box 24) a typed 
notation to the effect that the veteran was awarded the 
Purple Heart; with a further handwritten notation which 
states "not verified in 201 file".  The record also 
includes another copy of the same DD-214 which does not show 
a Purple Heart award.

Accordingly, the case is REMANDED for the following:

1.  The RO should ascertain the identity 
of the source of the DD-214 received in 
December 2001, and resolve the discrepancy 
between the 2 DD-214s in the claims file 
(i.e., whether they are an original and an  
update issued by the service department or 
whether one was "doctored").

2.  The RO should ask Dr. R.R. (private 
MD) to explain the rationale for his 
medical opinion that the veteran's tinea 
cruris is related to service.  Dr. 
R.R.also should be asked to indicate 
whether he has (or is aware of) any pre-
March 2002 clinical records that show the 
veteran has tinea cruris, and if so to 
provide copies of such records.  The 
veteran must assist in this matter by 
providing any releases necessary.  

3.  The RO should also return the 
veteran's claims-file to the January 2007 
VA examiner, and ask that examiner to 
explain the rationale for his opinion that 
the veteran's tinea cruris is as least as 
likely as not related to his military 
service, despite the fact that tinea 
cruris is not clinically shown until more 
than 30 years after the veteran's 
discharge from active duty.  If that 
examiner is unavailable, the RO should 
arrange for the veteran to be examined by 
a dermatologist to determine the likely 
etiology of his tinea cruris.  In such 
case, the veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies should be completed.  The 
examiner should provide an opinion stating 
whether it is at least as likely as not ( 
a 50 percent or better probability) that 
the veteran's tinea cruris is related to 
his military service and explain the 
rationale for the opinion given. 

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and the appellate 
and his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


